Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 8 February 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander

Harpers Ferry [Virginia] February 8, 1800. Introduces “Mr. Du Pont de Nemours … a gentleman of considerable talents, extensive knowledge, & unblemished integrity,” whom Pinckney had met in France. States: “He … intends to purchase Land for himself, Family & friends. I am apprehensive of his being taken in by some Land Jobbers, and if in your power, I would be obliged to you to give him advice, if you understand he is about to make an imprudent Contract.”
